DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 05/24/22.
a. Claim 8 has been amended.
b. Rejection to claim under 35 USC § 112 is not withdrawn since it has being amended only for claim 8 and other independent claims are not parallel to claim 8.
c. Objections to the drawings is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, “multiple parts of a bridge” has been changed into “multiple devices of a bridge”, however, claims 1, 10, 17, 19, and 20 are not parallel to claim 8 in the specific limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Yu et al. (US 2021/0168658, “Yu”) in view of KE (US 2021/0112486, “KE”).
Regarding claim 1, Yu discloses an apparatus, comprising:
- at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform (See 2210 & 2209 fig.22, a processor and a memory):
- translating between a first communication apparatus and a first wireless communication network operating as at least part of a bridge (See fig.3, Time Sensitive Networking (TSN); See fig.3, Access Network (AN) device, SMF PCF, and UPF; See ¶.26, if the SMF network element receives the first information and the first information indicates that the AN device successfully reserves the resource for the flow, the SMF network element may send the second latency information to the UPF network element. Otherwise, the SMF network element may not send the second latency information to the UPF network element; See ¶.325, the AN device may be a radio access network (RAN) device. An example of the RAN device is a base station (BS); See ¶.723, a communications system to which the UE 1901, the access network device 1902, the UPF network element 1903, the AMF network element 1904, the SMF network element 1905, and the PCF network element 1906 belong may be used as a bridge of the TSN) between the first communication apparatus (See fig.3, TSN) and a second communication apparatus (See fig.3, UE);
- determining that the first or second communication apparatus is undergoing or has undergone a mobility event (See ¶.329, the AMF network element is responsible for access and mobility management of the terminal device, for example, responsible for UE location update, UE registration with a network, or UE handover); and 
- executing at least part of a mobility procedure resulting from the mobility event (See ¶.513, when a flow with a higher priority needs to be transmitted, or after UE moves and is handed over to a new base station, an output port corresponding to the UPF network element changes, and consequently, the output port exceeds an upper limit of reservation. Alternatively, when a PCF does not allow a bandwidth resource to be reserved for the flow, the SMF network element may determine that the QoS requirement of the flow cannot be met).
Yu discloses the method of hand-over, but does not explicitly disclose the details of hand-over procedure such as determining a communication apparatus being undergoing or has undergone a mobility event. However, KE explicitly discloses that “when a handover event occurs, a source RAN network element determines that a target cell belongs to a serving area of the private communications network, the source RAN network element may initiate an Xn-interface-based handover or initiate an N2-handover (KE, See fig.10 and ¶.299; See further fig.11 and fig.14 for handover procedure).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining a communication apparatus is undergoing or has undergone a mobility event and executing at least part of a mobility procedure” as taught by KE into the system of Yu, so that it provides a way of initiating handover in TSN network having a plurality of bridges (KE, See fig.10; Yu, See ¶.723).

Regarding claim 2, Yu does not explicitly disclose what KE discloses “receiving first communication traffic from the second communication apparatus via a second wireless communication network operating as at least part of the bridge between the first communication apparatus and the second communication apparatus; and forwarding the first received communication traffic to the first communication apparatus by translating between the second wireless communication network and the first communication apparatus (See fig.10, fig.11, and fig.14, steps 1-20 for handover procedure).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Yu does not explicitly disclose what KE discloses “determining that the second communication apparatus has undergone a mobility event; and executing at least part of a mobility procedure by: receiving second communication traffic from the second communication apparatus; identifying a third apparatus, the third apparatus being configured to translate between the first communication apparatus and a third wireless communication network operating as at least part of the bridge between the first communication apparatus and the second communication apparatus; and forwarding the received second communication traffic from the second communication apparatus to the third apparatus (See fig.10, steps 1-11 for handover events among UE, source RAN, target RAN, AMF, SMF, and UPF; See fig.11, steps 1-20 for handover events among UE, source RAN, target RAN, source AMF, target AMF, SMF, V-UPF, and H-UPF; See fig.14, steps 1-21 for handover events among UE, source RAN, target RAN, source AMF, target AMF, V-SMF, H-SMF, H-UPF).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Yu does not explicitly disclose what KE discloses “determining that the second communication apparatus has undergone a mobility event; and executing at least part of a mobility procedure by: receiving third communication traffic from the first communication apparatus; and forwarding the third received communication traffic to the second communication apparatus by translating between the first communication apparatus and a fourth wireless communication network; and operating as at least part of the bridge between the first communication apparatus and the second communication apparatus (See fig.10, steps 1-11 for handover events among UE, source RAN, target RAN, AMF, SMF, and UPF; See fig.11, steps 1-20 for handover events among UE, source RAN, target RAN, source AMF, target AMF, SMF, V-UPF, and H-UPF; See fig.14, steps 1-21 for handover events among UE, source RAN, target RAN, source AMF, target AMF, V-SMF, H-SMF, H-UPF).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Yu do not explicitly disclose what KE discloses “determining that the second communication apparatus has undergone a mobility event; and executing at least part of a mobility procedure by: receiving fourth communication traffic via a third apparatus, the third apparatus being configured to translate between the first communication apparatus and a fifth wireless communication network operating as at least part of the bridge between the first communication apparatus and the second communication apparatus; and forwarding the received fourth communication traffic to the second communication apparatus via the fifth wireless communication network (See fig.10, steps 1-11 for handover events among UE, source RAN, target RAN, AMF, SMF, and UPF; See fig.11, steps 1-20 for handover events among UE, source RAN, target RAN, source AMF, target AMF, SMF, V-UPF, and H-UPF; See fig.14, steps 1-21 for handover events among UE, source RAN, target RAN, source AMF, target AMF, V-SMF, H-SMF, H-UPF).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 6, Yu does not explicitly disclose what KE discloses “executing at least part of a mobility procedure by: receiving fifth communication traffic from the second communication apparatus; identifying a third apparatus, the third apparatus comprising being configured to translate between the first communication apparatus and a sixth wireless communication network operating as at least part of the bridge between the first communication apparatus and the second communication apparatus; and forwarding the received fifth communication traffic from the second communication apparatus to the third apparatus and to the first communication apparatus (See fig.10, steps 1-11 for handover events among UE, source RAN, target RAN, AMF, SMF, and UPF; See fig.11, steps 1-20 for handover events among UE, source RAN, target RAN, source AMF, target AMF, SMF, V-UPF, and H-UPF; See fig.14, steps 1-21 for handover events among UE, source RAN, target RAN, source AMF, target AMF, V-SMF, H-SMF, H-UPF).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, it is a method claim corresponding to the apparatus claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 11-15, they are claims corresponding to claims 2-6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 19, it is a non-transitory computer-readable medium claim corresponding to the method claim 10 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Sampath et al. (US 2017/0237649, “Sampath”) and further in view of Sirotkin et al. (US 2019/0342800, “Sirotkin”).
Regarding claim 8, Yu discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform (See 2210 & 2209 fig.22, a processor and a memory):
- simultaneously connecting to multiple devices of a bridge (See fig.3 and ¶.342, the first latency information may be carried in a flow service provider broadcast declaration (Talk Advertise Declaration) message. The flow service provider broadcast declaration message may be used to broadcast a QoS requirement corresponding to the flow; Examiner’s Note: Sirotkin discloses multiple parts/ports and simultaneous connecting), wherein one of the devices in in a currently active communication path between the apparatus and a second communication apparatus (See ¶.370, a UPF network element receives first latency information from a TSN, where the first latency information is used to indicate a first latency of transmitting a flow from a flow service provider in the TSN to the UPF network element; Examiner’s Note: Sirotkin further discloses active communication path).
- forwarding the received information to at least one other device of the multiple devices of a bridge (See fig.3 and ¶.370-¶.394, a plurality of forwarding steps among a plurality of device and/or elements acting as bridges; See ¶.723, a communications system to which the UE 1901, the access network device 1902, the UPF network element 1903, the AMF network element 1904, the SMF network element 1905, and the PCF network element 1906 belong may be used as a bridge of the TSN).”
Yu does not explicitly disclose the limitations “simultaneously connecting multiple parts of a device acting as a bridge and one active path and receiving information from at least one of the parts indicating which one of the devices is in the currently active communication path.”
However, Sampath discloses switches or other multi-port network bridges that process and forward data (Sampath, See ¶.15) and one active communication path and receiving information from at least one of the parts indicating which one of the parts forms part of the currently active communication path (Sampath, See ¶.26, leaving a single active path between two network nodes; See ¶.47, STP module 154 of network switch 120 is a combination of hardware and software to create a spanning tree or data path within a network of connected layer-2 bridges and disabling links that are not part of the spanning tree to thereby leave a single active path between two network nodes). Sirotkin further discloses the method of simultaneously connecting (Sirotkin, See ¶.273, If multiple PDU sessions are active simultaneously; See fig.2 and ¶.83, Sirotkin’s network also discloses switch or bridge and Xn handover method (Sirotkin, See ¶.161) which is disclosed by KE and two ports of switch (Sirotkin See ¶.234) for simultaneously connecting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “one of multi-port network bridges that process and forward data and one active communication path and receiving information from at least one of the parts indicating which one of the parts forms part of the currently active communication path” as taught by Sampath and “simultaneously connecting” as taught by Sirotkin into the system of Yu, so that it provides a way of having at least one active path to forwarding (Sirotkin, See ¶.224).

Regarding claim 17, it is a method claim corresponding to the apparatus claim 8 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 20, it is a non-transitory computer-readable medium claim corresponding to the method claim 17 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matters
Claims 7, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 112(b) paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At page 15, applicant argues that “the present application has an effective filing date of at least as early as August 16, 2018. Thus, the '219 application is not prior art to the present application, and any material in Yu that is based only on the '219 application is also not prior art to the present application. Only material found in the '006 application is available as prior art, due to its August 13, 2018, filing date. The Office Action cited elements of FIG. 19 of Yu, and the corresponding description thereof at paragraph [0723], which cannot be found in the '006 application. The final drawing of the '006 application is FIG. 18. Thus, the cited elements and description of Yu are not prior art to the present application. Without this these elements, the rejection fails on its face and must be withdrawn.”
In reply, the Office Action cited Figure 19 and the related paragraphs as an additional disclosure for the limitations “translating between a first communication apparatus and a first wireless communication network operating as at least part of a bridge.” As rejected in claim 1 in the previous non-final Office Action, the claim limitations read on multiple places cited in the previous Office Action.
The cited paragraph “the PCF network element belong may be used as a bridge of the TSN” is similarly cited in a plurality of Figures and the related paragraphs such as:
¶.[0003] of Yu discloses “the UE may serve as a flow service provider to send a flow to a flow service recipient in the TSN, for example, an ultra-reliable low-latency communication (URLLC) flow. As a boundary between the TSN and the 3GPP network, a user plane function (UPF) network element may have a basic function of a bridge in the TSN.”

    PNG
    media_image1.png
    442
    652
    media_image1.png
    Greyscale

¶.[0334] of Yu discloses “In the communications system shown in FIG. 1, the UE may serve as a flow service recipient to receive a flow sent by a flow service provider in the TSN. Alternatively, the UE may serve as a flow service provider to send a flow to a flow service recipient in the TSN.
¶.[0335] of Yu discloses “As a boundary between the TSN and a 3GPP network, the UPF network element may have a basic function of a bridge in the TSN. For example, the UPF network element may process a stream reservation protocol (SRP) message from the TSN.”
¶.[0535] of Yu discloses “S805: The UPF network element sends fourth latency information and identification information of the flow to the TSN. After receiving the fourth latency information, a node in the TSN may determine whether a fourth latency exceeds a requirement of a maximum transmission latency of transmitting the flow from the UE to the flow service recipient in the TSN.”
¶.[0537] of Yu discloses “The fourth latency information is a value obtained after the UPF network element adds a latency of transmitting the flow from the UPF to a next-hop bridge (Bridge) in the TSN to the second latency information. If a next hop of the UPF is the flow service recipient, the fourth latency information is a value obtained after the UPF network element adds the second latency information and a latency of transmitting the flow from the UPF to the flow service recipient.” [emphasis added].

    PNG
    media_image2.png
    440
    650
    media_image2.png
    Greyscale


In other words, a PCF network element considered as a part of a bridge is shown in Fig.1, Fig.3, and the related paragraphs. The foreign application ‘0065 shows the Fig.1 and Fig.3 which are exactly same as the Yu et al. (US 2021/0168658).
Therefore, ‘0065 application, even excluding Fig.19 and the related paragraphs, discloses or suggest the limitations “translating between a first communication apparatus and a first wireless communication network operating as at least part of a bridge” as rejected in the Office Action. As shown in the Fig.1 and Fig.3, any one of the SMF, PCF, or UPF is interpreted as a part of a bridge. Therefore, Yu (US 2021/0168658) is a valid prior art and the examiner disagrees respectfully.

                                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411